                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


ARMOND R. LEWIS, #126613                                                PLAINTIFF

v.                                                 CIVIL NO. 1:19cv367-HSO-JCG

J. ERRINGTON, ET AL.                                                 DEFENDANTS

                   MEMORANDUM OPINION AND ORDER
                   DISMISSING PLAINTIFF’S COMPLAINT

      This matter is before the Court sua sponte. Pro se Plaintiff Armond R. Lewis

(“Plaintiff”), an inmate of the Mississippi Department of Corrections, brings this

Complaint pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding in forma pauperis.

See Order [5]. The named Defendants are J. Errington, Superintendent of South

Mississippi Correctional Institution; Unknown Davis, a Lieutenant at George

County Regional Correctional Facility; Mississippi Department of Corrections

(“MDOC”); and Richard Pennington, Director of MDOC’s Administrative Remedy

Program. The Court, having liberally construed Plaintiff’s Complaint, finds that

this case should be dismissed.

                                 I. BACKGROUND

      On April 27, 2017, Plaintiff received a rule violation report (“RVR”) for

possessing “major contraband [b]y the specific act of having a cell phone charger.”

Attach. [7-1] at 1. As a result, he lost prison privileges (including commissary,

phone, and visitation) for six months, and his custodial classification level was
reduced to “C-custody”1 for one year. Pl.’s Resp. [7] at 1. Plaintiff states that his

appeal of this RVR was denied via the prison grievance system. Compl. [1] at 4.

       In this lawsuit, Plaintiff asserts his innocence and claims the disciplinary

process violated his due process rights. Specifically, Plaintiff claims that, because of

Lt. Davis’s conduct, he was not allowed to attend his disciplinary hearing and he

was found guilty of the RVR. Compl. [1] at 4; Pl.’s Resp. [7] at 2.

       Plaintiff complains that Superintendent Errington and Director Pennington

failed to investigate and overturn the disciplinary decision when Plaintiff appealed

through the prison grievance system. Compl. [1] at 4; Pl.’s Resp. [7] at 2−3. As

relief, Plaintiff seeks “cash compensation” and the return of all “time” he would

have earned if his custodial classification level had not been reduced. Compl. [1] at

4; Resp. [7] at 3.

                                     II. DISCUSSION

       The Prison Litigation Reform Act of 1996 (“PLRA”), 28 U.S.C. § 1915, applies

to prisoners proceeding in forma pauperis in this Court. 28 U.S.C. § 1915(h). The

PLRA provides in part that “the court shall dismiss the case at any time if the court

determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Since



1MDOC utilizes four custody designations: minimum custody; medium custody;
close custody (referred to as c-custody); and death row. MDOC Inmate Handbook at
3 (Rev. 2016), https://www.mdoc.ms.gov/Inmate-Info/Documents/Chapter_I.pdf.
Inmates designated close custody are not allowed the same job opportunities or
privileges afforded to minimum or medium custody inmates. Id.
                                               2
Plaintiff is a prisoner proceeding in forma pauperis, his Complaint is subject to the

case screening procedures set forth in the PLRA.

A.      Disciplinary action

        Plaintiff claims Defendants violated his constitutional right to due process

when the prison disciplinary process resulted in a reduction in his custodial

classification level and the revocation of privileges for six months. To invoke the

protections of the Due Process Clause, Plaintiff must have a protected liberty

interest at stake. In the prison context, a constitutionally protected liberty interest

is “limited to freedom from restraint which . . . imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin

v. Conner, 515 U.S. 472, 484−85 (1995) (finding the discipline of inmates by prison

officials is consistent with the expectations of the sentence imposed by a court of

law).

        A change in an inmate’s classification level is not an atypical or significant

hardship warranting constitutional protection. Wilkerson v. Stalder, 329 F.3d 431,

435−36 (5th Cir. 2003) (noting that “[t]his circuit has continued to hold post-Sandin

that an inmate has no protectable liberty interest in his classification”). The

classification of prisoners falls well within the broad discretion of prison officials

and should be “free from judicial intervention.” McCord v. Maggio, 910 F.2d 1248,

1250−51 (5th Cir. 1990) (citations omitted). Plaintiff clearly does not have a

“constitutionally protected interest in either a custodial classification or the

possibility of earning good-time credits.” Thomas v. Jordan, No. 07-60071, 2008 WL



                                            3
4649095, at *1 (5th Cir. Oct. 21, 2008) (citing Neals v. Norwood, 59 F. 3d 520, 533

(5th Cir. 1995)). A reduction in Plaintiff’s classification level or loss of the ability to

earn sentence credits associated with a specific classification level does not

implicate due process protection.2

       Similarly, privilege restrictions, like those in this case, are “merely changes

in the conditions of [Plaintiff’s] confinement and do not implicate due process

concerns.” Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997); see Lewis v.

Dretke, No. 02-40956, 2002 WL 31845293, at *1 (5th Cir. Dec. 11, 2002) (finding

restrictions on commissary, telephone, recreation, and library privileges as well as

attendance at religious services, along with 15 days of solitary confinement,

resulting from allegedly false disciplinary charges does not implicate due process);

Berry v. Brady, 192 F.3d 504, 508 (5th Cir. 1999) (observing that prisoners have no

constitutional right to visitation privileges and that restrictions on those privileges

do not implicate any due process concerns). Since Plaintiff does not have a

constitutionally protected right to a specific classification level or certain privileges

while in prison, Defendants did not violate his due process rights. Therefore,


2Plaintiff maintains that he was removed from trusty status thereby losing the
ability to earn certain sentence credits. Trusty status is defined by the
classification board of MDOC. Golden v. Epps, 958 So. 2d 271, 273 n.2 (Miss. 2007)
(citing Miss. Code Ann. § 47-5-138.1 (Rev. 2014)). The statute governing trusty
status provides that an inmate may receive a reduction in his sentence for
participation in approved programs while in trusty status. Miss. Code Ann. § 47-5-
138.1 (Rev. 2014). The use of the word “may” affords discretion to prison officials.
The statute also provides exceptions to the award of sentence credits, meaning
placement in trusty status would not automatically result in Plaintiff earning a
reduction in his sentence. Id. Since Plaintiff’s classification in trusty status would
not necessarily result in an earlier release from custody, the Court will not construe
his Complaint as seeking habeas corpus relief.
                                             4
Plaintiff’s complaints regarding the RVR for possession of major contraband and

resulting punishment are legally frivolous. See, e.g., Lewis v. Dretke, No. 02-40956,

2002 WL 31845293, at *1 (5th Cir. Dec. 11, 2002) (finding inmate’s due process

claims related to prison disciplinary action frivolous).

B.    Prison grievance system

      Plaintiff also claims that Defendants Errington and Pennington violated his

constitutional rights when they denied his appeals of this disciplinary action within

the prison grievance system. An inmate does not have a federally protected liberty

interest in having a prison grievance investigated or resolved to his satisfaction.

Geiger v. Jowers, 404 F.3d 371, 373−74 (5th Cir. 2005). Therefore, an inmate does

not suffer a constitutional violation when his appeal within the prison grievance

system is “arbitrarily and capriciously denied.” Staples v. Keffer, 419 F. App’x 461,

463 (5th Cir. 2011) (finding “a prisoner does not have a constitutional right to a

grievance procedure at all, and he has no due process liberty interest in having his

grievances resolved to his satisfaction.”). Because Plaintiff has no protected liberty

interest in having his grievances investigated and resolved to his satisfaction, his

due process claim is legally frivolous. See Morris v. Cross, 476 F. App’x 783, 785

(5th Cir. 2012) (affirming frivolous dismissal of inmate’s claims regarding grievance

process).

      In addition, the Court finds that to the extent Plaintiff is claiming that

MDOC policy and procedure was violated by the complained-of RVR and resulting

disciplinary process, he is not entitled to relief under § 1983. These allegations do



                                           5
not rise to the level of a constitutional deprivation. See Harris v. Hinds Cty., 714 F.

App’x 451, 452 (5th Cir. 2018) (citation omitted) (“Violations of prison rules and

regulations do not support a claim for relief under § 1983”); Alex v. Stalder, No. 03-

30154, 2003 WL 21196193, at *1 (5th Cir. May 14, 2003) (affirming frivolous

dismissal of inmate’s claim of prison rule violations).

                                 III. CONCLUSION

       Based on the foregoing, this civil action will be dismissed as legally frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITH PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915

(e)(2)(B)(i).

      SO ORDERED AND ADJUDGED, this the 3rd day of December, 2019.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            6
